DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “over center mass” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “each pivoting member independently pivoting between an engaged position providing a full range of steering of a reel mower… and a disengaged position reducing the steering of the reel mower” in lines 5-8.  However, according to paragraphs [0011], [0015], [0016], and [0017], the steering limiter in the engaged position limits or prevents steering by filling the gap between the lift arm and the yoke mount, and in the disengaged position allows a full range of steering, which is opposite of what claim 1 requires and therefore does not describe the subject matter in claim 1 that would enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 2-5 depend on claim 1 and are therefore rejected in the same manner as claim 1.  Appropriate correction is required.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7, and 11-13 recites the term “may be”, which makes it unclear whether or not the limitations which include the term “may be” is optional or required.  For example, in claim 4, with the limitation “wherein the maximum steering angle may be set by adjusting a gap”, it is unclear whether or not setting the maximum steering angle by adjusting a gap is a required feature.  
Claim 5 depends on claim 4 and is therefore rejected in the same manner as claim 4.
Claim 8 recites “a pair of steering limiters” in line 3.  It is unclear if the pair of steering limiters differ from the invention of claim 6 which claims “a pair of reel mower cutting unit steering limiters”.  It is also unclear if claim 8 is reciting a combination claim (i.e. a greensmower comprising a plurality of reel mower cutting units each having said pair of reel mower cutting unit steering limiters of claim 6) or a subcombination claim (as mentioned in the preamble of claim 8 “The pair of reel mower cutting unit steering limiters of claim 6…”).  It seems that Applicant is claiming a combination claim and therefore claim 8 will be treated as a combination claim.
Claim 11 recites “each direction having…” in line 7, however claim 11 only recites one direction or specifically, “a first direction” in line 4.  It is unclear what other directions are being referred to in the limitation “each direction having…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bricko et al. (US 5,623,817).
Regarding claim 11, Bricko discloses a pair of reel mower cutting unit steering limiters, comprising: 
a pair of pivoting members (100a, 100b) that may be independently pivoted between an engaged position providing a full range of steering of a reel mower cutting unit in a first direction on a vertical yaw axis, and a disengaged position reducing the steering of the reel mower cutting unit in the first direction; 
each direction having a maximum steering angle that may be independently adjustable, per claim 11;
wherein the maximum steering angle in each direction may be independently adjustable with a pair of threaded fasteners, per claim 12;  
wherein the pair of pivoting members may be inserted between a forward end of a T- shaped lift arm and a yoke mount, per claim 13.
Note: The limitations reciting that the structures “may be” independently pivoted/adjustable are considered features that are optional and therefore not positively recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2,145,44).
Regarding claims 6-10, George discloses a reel mower cutting unit steering limiter, comprising: a pivoting member (pin 27) mounted between a forward end of a lift arm (7) and a yoke mount (17) attached to the lift arm; said pivoting member preventing steering of a reel mower cutting unit in a direction when in an engaged position (when pin 27 is inserted in apertures 25/25a and 26), and allowing steering of the reel mower cutting unit in the direction when in a disengaged position (when pin 27 is removed from apertures 25/25a and 26). 7 
George fails to disclose a pair of said pivoting member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a pair of pivoting members, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   In the case above, it was found that providing a pair of pivoting members ensures that the reel mower cutting unit are stable in the engaged position.
wherein each pivoting member may be positioned in a gap (apertures 25a/25 and 26) between the forward end of the lift arm and the yoke mount in the engaged position, per claim 7;
further comprising a plurality of reel mower cutting units (see FIGS.1-2); each reel mower cutting unit having a pair of steering limiters, per claim 8;
wherein each of the pair of pivoting members appears to include an over center mass (due to position of pin 27, the mass of the pin biases the pin 27 in the inserted position as shown in FIG.5)) to bias the member to the engaged position, per claim 9;
wherein each of the pivoting members is independently adjustable to a maximum steering angle (maximum steering angle being the position shown in FIG.1) in the engaged position, per claim 10.  

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leden (US 6,237,313).
Regarding claim 11, Leden discloses a reel mower cutting unit steering limiters, comprising: 
a pair of pivoting members (transport bracket 56) that may be independently pivoted between an engaged position providing a full range of steering of a reel mower cutting unit in a first direction on a vertical yaw axis, and a disengaged position reducing the steering of the reel mower cutting unit in the first direction; each direction having a maximum steering angle that may be independently adjustable. 
Note: The limitations reciting that the structures “may be” independently pivoted/adjustable are considered features that are optional and therefore not positively recited.
Leden fails to disclose a pair of said pivoting member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a pair of pivoting members, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   In the case above, it was found that providing a pair of pivoting members ensures that the reel mower cutting unit are stabilized.

Regarding claims 12-13, Leden further discloses the pair of reel mower cutting unit steering limiters of claim 11 wherein the maximum steering angle in each direction may be independently adjustable with a pair of threaded fasteners (by adjusting fasteners 58), per claim 12;
wherein the pair of pivoting members may be inserted between a forward end of a T- shaped lift arm and a yoke mount (see FIG.4), per claim 13.8 
As mentioned above, since the limitations recite that the structures “may be” independently adjustable or “may be” inserted, the features are considered options that are not positively cited.

Regarding claim 14, Leden discloses the pair of reel mower cutting unit steering limiters of claim 11 wherein the pair of pivoting members (56) are L-shaped (see FIG.4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips et al. (US 8,777,508) teaches similar steering limiters in the yoke mount attached to a lift arm for a reel mower cutting unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/            Examiner, Art Unit 3671